Exhibit 10.2

 

EXECUTION VERSION

 

THE HOWARD HUGHES CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

WHEREAS, David R. Weinreb (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board (the “Compensation Committee”) on August 29, 2017;

 

WHEREAS, the date of grant is August 29, 2017 (“Date of Grant”); and

 

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive 25,738 shares of
common stock of the Company (the “Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.             Rights of Grantee.  The Restricted Shares subject to this grant
shall be fully paid and nonassessable and shall be either:  (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by Grantee in whose name
such certificates are registered, endorsed in blank and covering such Restricted
Shares; or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.  Grantee shall have the right to vote the Restricted Shares.  Upon
vesting of the Restricted Shares hereunder, the Grantee:  (x) shall receive cash
dividends or cash distributions, if any, paid or made by the Company with
respect to common shares after the Date of Grant and prior to the vesting of the
Restricted Shares; and (y) shall receive any additional Restricted Shares that
Grantee may become entitled to receive by virtue of a Restricted Share dividend,
a merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

 

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares subject to this grant may not be assigned, exchanged, pledged, sold,
transferred or otherwise disposed of by Grantee, except to the Company, until
the Restricted Shares have become nonforfeitable in accordance with Sections 3,
4 and 5 hereof.  The Grantee’s rights with respect to such purported transfer in
violation of the provisions of this Section 2 of this Agreement shall be null
and void, and the purported transferee shall obtain no rights with respect to
such Restricted Shares.

 

3.             Vesting of Restricted Shares.  Subject to the terms and
conditions of Sections 4 and 5 of this Agreement, 100% of the Restricted Shares
covered by this Agreement shall vest in accordance with the vesting schedule
based on the total shareholder return as set forth on Exhibit A (the
“Performance-based Vesting Schedule”).  Subject to the terms and

 

--------------------------------------------------------------------------------


 

conditions of Sections 4 and 5 of this Agreement, up to an additional 100% of
the Restricted Shares covered by this Agreement (the “Additional Shares”) may be
issued in accordance with the Performance-based Vesting Schedule.

 

4.             Forfeiture of Awards.  Except to the extent Grantee’s rights to
receive the Restricted Shares and the Additional Shares (and, in each case, any
dividends declared thereunder) covered by this Agreement have become
nonforfeitable pursuant to Section 3 of this Agreement or pursuant to the
Employment Agreement between the Company and the Grantee, dated August 29, 2017
(the “Employment Agreement”), Grantee’s rights to receive the Restricted Shares
and the Additional Shares covered by this Agreement shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a Subsidiary.

 

5.             Death or Disability.  Notwithstanding Sections 3 and 4 of this
Agreement, if the Grantee dies or suffers a Permanent Disability (as defined in
the Employment Agreement) before the vesting of the Restricted Shares, then the
Restricted Shares shall vest in accordance with the terms and conditions of the
Employment Agreement.

 

6.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, that notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any of the Restricted Shares covered by this
Agreement if the issuance thereof would result in violation of any such law.

 

7.             Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee.  This Agreement and
the Plan shall be administered in a manner consistent with this intent. 
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

 

8.             Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent; further, provided,
that Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

 

9.             Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

2

--------------------------------------------------------------------------------


 

10.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.  The Compensation Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein or in the Plan, have the right to determine any questions which arise in
connection with the grant of Restricted Shares.

 

11.          Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

 

12.          Governing Law.  This Agreement is made under, and shall be
construed in accordance with, the internal substantive laws of the State of
Delaware without giving effect to the principles of conflict of laws thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the 29th day of August,
2017.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scot Sellers

 

 

Name: R. Scot Sellers

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

GRANTEE

 

 

 

 

 

 

 

By:

/s/ David R. Weinreb

 

 

Name: David R. Weinreb

 

 

Date:   8/29/2017

 

[Signature Page to Restricted Stock Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE-BASED VESTING SCHEDULE

 

Cumulative Compounded
Annual Total Shareholder
Return

 

Stock Price End

 

Vesting %

 

0.00% to 10.99%

 

$

195.14 or below

 

0

%

11.00% to 11.99%

 

$

195.15

 

30

%

12.00% to 12.99%

 

$

204.10

 

60

%

13.00% to 13.99%

 

$

213.37

 

90

%

14.00% to 14.99%

 

$

222.98

 

120

%

15.00% to 15.99%

 

$

232.94

 

150

%

16.00% to 16.99%

 

$

243.24

 

160

%

17.00% to 17.99%

 

$

253.91

 

170

%

18.00% to 18.99%

 

$

264.95

 

180

%

19.00% to 19.99%

 

$

276.36

 

190

%

20.00% +

 

$

288.17

 

200

%

 

The Restricted Shares shall vest on December 31, 2022, according to the schedule
above; provided, that the Company achieves the corresponding cumulative
compounded annual total shareholder return (“TSR”) target.  $115.81, the closing
share price of the Company on August 29, 2017, shall be used as the beginning
price for the purpose of calculating TSR.  The ending price for the purpose of
calculating TSR shall be the volume weighted average share price of the Company
for the last 30 trading days of 2022.  A TSR target is deemed satisfied if the
TSR (calculated as described above) meets or exceeds such target.  If the “Stock
Price End” amount is higher than the threshold “Stock Price End” amount, but
less than the “Stock Price End” amount for the next highest threshold, then, in
this instance, the percentage of the Award that vests shall be interpolated
between the two thresholds.  For example, if your Award was for 1,000 Restricted
Shares and on December 31, 2022 the “Stock End Price” was $227.96 (i.e., mid-way
between $222.98 and $232.94), then, in this instance, you would be entitled to
1,350 fully vested Shares (135% of 1,000 Restricted Shares).  Share price shall
be based on the daily closing price of the Company’s common stock as reported in
the consolidated transaction reporting system and shall be rounded to nearest
whole cent.

 

A-1

--------------------------------------------------------------------------------


 

The Compensation Committee may make adjustments to the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events, including without limitation, stock splits, stock dividends, spinoffs or
other similar events, or as a result of changes in applicable laws, regulations
or accounting principles, to prevent dilution or enlargement of the benefits or
increase in intended benefits or potential intended benefits provided by an
Award; provided, that such adjustments shall be consistent with the requirements
of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)
with regard to Awards subject to Section 162(m) of the Code.

 

The term “Award” shall have the meaning set forth in The Howard Hughes
Corporation 2010 Amended and Restated Incentive Plan.  All other capitalized
terms used herein without definition shall have the meanings assigned to them in
the Restricted Stock Agreement to which this Exhibit A is attached.

 

A-2

--------------------------------------------------------------------------------